United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3737
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Larita Duncan,                          *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 25, 2012
                                Filed July 25, 2012
                                 ___________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ___________

BYE, Circuit Judge.

       Larita Duncan pleaded guilty to possessing five or more grams of crack
cocaine, in violation of 21 U.S.C. § 844(a). The offense occurred on October 6, 2009.
On August 3, 2010, President Barack Obama signed the Fair Sentencing Act ("FSA"),
which eliminated the five-year minimum sentence for offenses involving more than
five grams of cocaine, into law. Pub. L. No. 111-220, 124 Stat. 2372 (2010). On
November 22, 2010, the district court sentenced Duncan to 60 months’ imprisonment,
the applicable mandatory minimum for offenses involving more than five grams of
cocaine at the time Duncan committed the offense, declining her request to apply the
FSA retroactively. Duncan appealed and we affirmed the sentence, concluding circuit
precedent foreclosed her retroactivity argument. See United States v. Duncan, 449
F. App'x 531, 532 (8th Cir. 2011) (unpublished per curiam) (citing United States v.
Sidney, 648 F.3d 904 (8th Cir. 2011)).

       Duncan subsequently filed a petition for rehearing by panel and petition for
rehearing en banc, which we held in abeyance pending resolution by the Supreme
Court on whether the FSA applies retroactively to defendants whose conduct
occurred before its enactment, but who were sentenced after the enactment. On June
12, 2012, the Supreme Court answered the question and held "the more lenient
penalty provisions [of the FSA] apply to offenders who committed a crack cocaine
crime before August 3, 2010, but were not sentenced until after August 3." Dorsey
v. United States, 132 S.Ct. 2321, 2326 (2012). We granted Duncan's petition for
rehearing by panel and our previous opinion and judgment in this case, United States
v. Duncan, 449 F. App'x 531 (8th Cir. 2011), was vacated by an order of the en banc
court on July 25, 2012. We now vacate Duncan's sentence and remand the case to the
district court for resentencing consistent with the Supreme Court's ruling in Dorsey.
                          ____________________________




                                         -2-